Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s submitted arguments filed 3 July 2022.  Claims 1, 4-6, 9-11, 13, 15, 16 & 18-23 are pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1, 4-6, 9-11, 13, 15, 16 & 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al (USPG Pub No.20020143595A1; Frank hereinafter) in view of Kemp et al (US Patent No. 8,311,863B1; Kemp hereinafter).  

As for Claim 1, Frank teaches, A system for generating real-time regulatory compliance alerts using taxonomy based classifications of regulatory obligations, the system comprising: 
a database storing taxonomy based classifications of rules within a regulatory data set (see pp. [0027-0028]; e.g., the reference of Frank provides a compliance management system where a variety of compliance topics are available.  Regulations relating to employment law areas {i.e. “Fair Labor Standards act (FLSA), Americans with Disabilities Act (ADA), Affirmative Action Plan (AAP), and Equal Employment Opportunity (EEO)” and “Good Manufacturing Practice regulations (GMPs)”} are available for access and compliance management.  The invention of Frank allows for the maintenance of regulatory compliance regardless of the country or regulatory entity); 
one or more processors (see pp. [0011]; e.g., the Frank reference teaches of utilizing one or more data processors within the compliance management system)-; and
memory storing one or more programs configured for execution by one or more processors (see pp. [0011]; e.g., the Frank reference teaches of utilizing one or more of a memory device in communication with the one or more processors within the compliance management system)-, the one or more programs comprising instructions for: 
identifying an employee and determining one or more rules within the regulatory data set that are applicable to a business associated with the employee (see pp. [0038]; e.g., the reference of Frank teaches of a “work flow system” of compliance management system allowing for a user to define a business process for compliance management, where a business process is a group of logically related tasks that use resources of an organization to provide defined results in support of an organization’s compliance objectives by taking an input, adding value to it, and providing an output.  The work flow system then executes these one or more business models while monitoring performance and cost.  An example is provided where a “Human Resources department” handles the activities and tasks required, considered equivalent to the determination of an applicable business associated with an employee);
comparing the activity of the employee with the regulatory data set (see pp. [0039], [0061]; e.g., the reference of Frank teaches of the system allowing the user to predict potential compliance failures based on collected data of previous failures.  The work flow system provides bench mark features to monitor incident management during the lifecycle of the incident occurrence.  Additionally, the work flow system provides a provision of metrics to measure performance tasks, help identify deficiencies and implement improvements to an organization’s compliance management program.  The cited paragraph [0061] teaches of measuring the performance of tasks involved in an incident, chosen by a user or the compliance management system.  A determination is made as to whether new modes of measurements or metrics are required, and the comparison of the task involved is made to the standards set for those specific tasks, as standards may be internally imposed by the user or a set by some regulatory body, reading on Applicant’s claimed language, as a regulatory body may be used for comparison with a user task);
determining that the activity of the employee comprises conduct in violation of a rule of the one or more rules within the regulatory data set (see pp. [0057], [0063]; e.g., the reference of Frank teaches, at least within paragraph [0057], of the compliance management system receiving initial information about an incident, including the parties involved and a summary of the non-compliance of regulations, reading on Applicant’s claimed limitation, as a determination and report of an incident involving employee non-compliance is made); and 
in response to determining that the activity of the employee comprises conduct in violation of the rule: issuing a compliance alert identifying the conduct in violation of the rule (see pp. [0063]; e.g., the reference of Frank teaches of making a determination as to whether a governmental agency or regulatory body needs to be notified of an incident, and if so, the compliance management system may send a notification to an entity, such as an appropriate internal or external personnel); and 
storing a summary of the compliance alert in the database (see pp. [0053], [0063]; e.g., the reference of Frank teaches of the compliance management system receiving the initial information about one or more incidents, including the parties involved in the incident, summary of the non-compliance of regulations, the regulations involved, and statements from witnesses. More information is extracted from one or more external interfaces if it is determined that additional information is needed.  Earlier text of paragraph [0031] teaches of the utilization of a storage/retrieval system or a database of information in communication over a network, while Claim 64 of the Frank reference teaches of “storing the extracted information and internal information in a database for utilization by compliance personnel). 
The reference of Frank does not appear to explicitly recite the limitation of, “monitoring activity, of the employee, associated with a computer system of the employee, using a background process running on the computer system of the employee, wherein the monitored activity includes one or more of the employee’s (i) outgoing email, (ii) chat messages, (iii) keystrokes, (iv) mouse clicks, and (v) transcribed voice-conversations” and “using qualitative-based predictive analytics”.
The reference of Kemp teaches the amended limitation of, “monitoring activity, of the employee, associated with a computer system of the employee, using a background process running on the computer system of the employee, wherein the monitored activity includes one or more of the employee’s (i) email, (ii) chat messages, (iii) keystrokes, (iv) mouse clicks, and (v) transcribed voice-conversations” and “using qualitative-based predictive analytics” (see Table 63; see col. 101 through col. 103; e.g., the reference of Kemp serves as an enhancement to the teachings of the Frank reference, and provides a “high performance capability assessment (HPCA) model” to accelerate the discovery of process and performance gaps within business operations {i.e. col. 1, lines 60-67}.  Column 4, lines 31-46 describes the HPCA model further, as it establishes a multidimensional utility industry performance reference set that includes multiple key assessment performance levels that establish a scale of increasing effectiveness/mastery in delivery of each capability. Cited Tables 60, 63 & 65 within corresponding columns 101 through 107 provide an explanation of capabilities and key assessment areas and performance criteria for each capability in a respective platform. Tables 58, 60, 63 & 65 teach of utilizing quality management of a workforce of employees/Staff for the assessment of employee/staff activities.  Table 60 describes a capability in which Supervisors have a view of agent arrival, departure, and working times, and Supervisors also have the capability to view agent performance statistics using a real-time adherence tool. A “Staff forecasting and scheduling tool” is utilized to integrate all media types into work consideration from calls, email, chat, and fax.  As stated within Table 58, “predictive analysis” is utilized when analyzing performance data for root cause identification, where issues are escalated using a process to provide resolution and operational excellence). 
The combined references of Frank and Kemp are considered analogous art for being within the same field of endeavor, which is compliance management for users.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the monitoring of employee/staff activities in regards to compliance, as taught by Kemp, with the method of Frank because a need exists for an efficient and effective system and method to assess the performance level of key assessment areas within processes of an organization. (Kemp; col. 1, lines 54-57)

As for Claim 4, Frank teaches, wherein comparing the activity of the employee with the regulatory data set comprises identifying at least one of a plurality of categories, modules, subjects, and/or rules within the regulatory data set as related to data associated with the activity of the employee using qualitative-based predictive analytics to determine when the employee is engaging in conduct that is likely to or about to violate a rule within the regulatory data set (see pp. [0039]; e.g., the reference of Frank teaches of the system allowing the user to predict potential compliance failures based on collected data of previous failures.  Predicative capabilities regarding activities/collection of data associated with compliance failures are also allowed so that future compliance failures can be avoided, equivalent to Applicant’s use of “qualitative-based predictive analytics”, as the likelihood of compliance failure is determined from at least stored data. The work flow system provides bench mark features to monitor incident management during the lifecycle of the incident occurrence.  Additionally, the work flow system provides a provision of metrics to measure performance tasks, help identify deficiencies and implement improvements to an organization’s compliance management program.). 
As for Claim 5, the reference of Frank teaches of a “work flow system” of compliance management system allowing for a user to define a business process for compliance management, where a business process is a group of logically related tasks that use resources of an organization to provide defined results in support of an organization’s compliance objectives.
The reference of Frank does not appear to recite the limitation of, “wherein the qualitative-based predictive analytics comprise machine learning, deep learning, or transfer learning”.
Kemp teaches, “wherein the qualitative-based predictive analytics comprise machine learning, deep learning, or transfer learning” (see Table 64; see col. 105; e.g., the reference of Kemp serves as an enhancement to the Frank reference and teaches, at least within Table 64, of maintaining a “KM Application” driven by sophisticated natural language query, and “SMART” learning capabilities, considered equivalent to Applicant’s use of machine, deep, or transfer learning). 
The combined references of Frank and Kemp are considered analogous art for being within the same field of endeavor, which is compliance management for users.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the monitoring of employee/staff activities in regards to compliance, as taught by Kemp, with the method of Frank because a need exist for an efficient and effective system and method to assess the performance level of key assessment areas within processes of an organization. (Kemp; col. 1, lines 54-57)
As for Claim 6, the reference of Frank teaches of a “work flow system” of compliance management system allowing for a user to define a business process for compliance management, where a business process is a group of logically related tasks that use resources of an organization to provide defined results in support of an organization’s compliance objectives.
The reference of Frank does not appear to recite the limitation of, “wherein the qualitative-based predictive analytics use two or more models as part of an ensemble model”.
Kemp teaches, “wherein the qualitative-based predictive analytics use two or more models as part of an ensemble model” (see Table 43; see col. 2, lines 37-55; e.g., the reference of Kemp teaches of utilizing any number of performance capability assessment models and performance capability criteria, such as an “HPCA model”, predictive modeling, and “Value at Risk (VAR) model” for the forecasting of trends). 
The combined references of Frank and Kemp are considered analogous art for being within the same field of endeavor, which is compliance management for users.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the monitoring of employee/staff activities in regards to compliance, as taught by Kemp, with the method of Frank because a need exist for an efficient and effective system and method to assess the performance level of key assessment areas within processes of an organization. (Kemp; col. 1, lines 54-57)
As for Claim 9, Frank teaches, wherein the compliance alert comprises an email alert, a pop-up warning, an alert on a graphical user interface, or an alert issued via an application programming interface (see pp. [0063]; e.g., the reference of Frank teaches of determining whether a governmental agency or regulatory body needs to be notified, and, if so, having the compliance management system send notification to such an entity, such as the appropriate internal or external personnel.  According to earlier text of paragraph [0029], a user can access at least two interfaces for access to the system for compliance activity). 
As for Claim 10, Frank teaches, wherein the one or more programs are further configured to issue an alert when the rule changes (see pp. [0063]; e.g., the reference of Frank teaches of determining whether a governmental agency or regulatory body needs to be notified, and, if so, having the compliance management system send notification to such an entity, such as the appropriate internal or external personnel.  Paragraph [0063] also teaches of continually receiving updates, where a determination can be periodically made by the user or compliance management system as to whether the incident has been resolved or compliance to a violation regulation has been restored.   According to earlier text of paragraph [0034], a processor can be connected to one or more third party computers through a communication link, where a third party can be any entity or group of entities, and where new regulations from these entities can be received directly to the user.  The processor can incorporate the new regulations into the user’s compliance programs to ensure the user complies with the new rules.). 
As for Claim 11, Frank teaches, wherein the one or more programs are further configured to issue an alert when a new relevant rule is created within the regulatory data set (see pp. [0034], [0060]; e.g., Paragraph [0034] teaches that a processor can be connected to one or more third party computers through a communication link, where a third party can be any entity or group of entities, and where new regulations from these entities can be received directly to the user.  The processor can incorporate the new regulations into the user’s compliance programs to ensure the user complies with the new rules.  According to the cited paragraph [0060] of Frank, a plurality of external interfaces and third parties are referred to as a part of a database lookup when filtering out relevant information that could relate to an incident.  External interfaces include regulatory records and quality control records, and third parties include regulatory consultants and regulatory agencies). 

Claims 13, 15, 16 & 18 amount to methods comprising instructions that, when executed by one or more processors, performs the method of Claims 1, 4, 5 & 10, respectively.  Accordingly, Claims 13, 15, 16 & 18 are rejected for substantially the same reasons as presented above for Claims 1, 4, 5 & 10 and based on the references’ disclosure of the necessary supporting hardware and software (Frank: see pp. [0031-0035]; e.g., method for implementation integrating hardware and software components)).

As for Claim 19, Frank teaches, further comprising generating a log of alerts issued based on the monitored employee activity (see pp. [0053], [0063]; e.g., the reference of Frank teaches of the compliance management system receiving the initial information about one or more incidents, including the parties involved in the incident, summary of the non-compliance of regulations, the regulations involved, and statements from witnesses. More information is extracted from one or more external interfaces if it is determined that additional information is needed.  Earlier text of paragraph [0031] teaches of the utilization of a storage/retrieval system or a database of information in communication over a network, while Claim 64 of the Frank reference teaches of “storing the extracted information and internal information in a database for utilization by compliance personnel, thus, accounting for an equivalent logging of alerts and incidents of one or more employees as taught by Applicant). 

Independent Claim 20 amount to a system comprising instructions that, when executed by one or more processors, performs the method of Claim 13.  Accordingly, Claim 20 is rejected for substantially the same reasons as presented above for Claim 13 and based on the references’ disclosure of the necessary supporting hardware and software (Frank: see pp. [0031-0035]; e.g., method for implementation integrating hardware and software components).

As for Claim 21, Frank teaches of incorporating non-compliance detection within a distributed environment.
Frank does not appear to recite the limitation of, “wherein monitoring the activity of the employee comprises monitoring three or more of the employee’s (i) email, (ii) chat messages, (iii) keystrokes, (iv) mouse clicks, and (v) transcribed voice-conversations”.
 Kemp recites, “wherein monitoring the activity of the employee comprises monitoring three or more of the employee’s (i) email, (ii) chat messages, (iii) keystrokes, (iv) mouse clicks, and (v) transcribed voice-conversations” (see Table 63; see col. 101 through col. 103; e.g., the reference of Kemp serves as an enhancement to the teachings of the Frank reference, and provides a “high performance capability assessment (HPCA) model” to accelerate the discovery of process and performance gaps within business operations {i.e. col. 1, lines 60-67}.  Column 4, lines 31-46 describes the HPCA model further, as it establishes a multidimensional utility industry performance reference set that includes multiple key assessment performance levels that establish a scale of increasing effectiveness/mastery in delivery of each capability. Cited Tables 60, 63 & 65 within corresponding columns 101 through 107 provide an explanation of capabilities and key assessment areas and performance criteria for each capability in a respective platform. Tables 58, 60, 63 & 65 teach of utilizing quality management of a workforce of employees/Staff for the assessment of employee/staff activities.  Table 60 describes a capability in which Supervisors have a view of agent arrival, departure, and working times, and Supervisors also have the capability to view agent performance statistics using a real-time adherence tool. A “Staff forecasting and scheduling tool” is utilized to integrate all media types into work consideration from calls, email, chat, and fax.  As stated within Table 58, “predictive analysis” is utilized when analyzing performance data for root cause identification, where issues are escalated using a process to provide resolution and operational excellence). 
The combined references of Frank and Kemp are considered analogous art for being within the same field of endeavor, which is compliance management for users.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the monitoring of employee/staff activities in regards to compliance, as taught by Kemp, with the method of Frank because a need exist for an efficient and effective system and method to assess the performance level of key assessment areas within processes of an organization. (Kemp; col. 1, lines 54-57)

Claim 22 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 21.  Accordingly, Claim 22 is rejected for substantially the same reasons as presented above for Claim 21 and based on the references’ disclosure of the necessary supporting hardware and software (Frank: see pp. [0031-0035]; e.g., method for implementation integrating hardware and software components).

As for Claim 23, Frank teaches, wherein determining that the one or more rules within the regulatory data set are applicable to a business associated with the employee comprises:
receiving a current compliance manual applicable to the business associated with the employee (see pp. [0038]; e.g., the reference of Frank teaches of a “work flow system” of compliance management system allowing for a user to define a business process for compliance management, where a business process is a group of logically related tasks that use resources of an organization to provide defined results in support of an organization’s compliance objectives by taking an input, adding value to it, and providing an output.  The work flow system then executes these one or more business models while monitoring performance and cost.  An example is provided where a “Human Resources department” handles the activities and tasks required, considered equivalent to the determination of an applicable business associated with an employee);
extracting business operational data from the current compliance manual (see pp. [0060-0061]; e.g., the reference of Frank teaches of extracting information from external interfaces, considered equivalent to Applicant’s “current compliance manual”, where external interfaces may include human resource records, regulatory records, and quality control records, from amongst a plurality of external interfaces that are utilized by the compliance management system.  Third parties are also utilized for information, which may include regulatory consultants and regulatory agencies); and 
identifying regulatory obligations related to the business operational data (see pp. [0060-0061]; e.g., the reference of Frank teaches of the compliance management system developing measurements or metrics for measuring the performance of tasks involved in an incident.  A comparison of the task involved is made to the standards set for those specific tasks.  Standards can be imposed by a regulatory body, allowing for deficiencies to be identified and providing for the recommendation of improvements).



Response to Arguments
Applicant's arguments, with respect to Frank and Kemp’s alleged failure to teach the subject matter of Claims 1, 4-6, 9-11, 13, 15, 16 & 18-23 under 35 USC 103 have been fully considered, and are not persuasive, as the Frank and Kemp et al references have been maintained for their respective and corresponding teachings, as further discussed within updated rationale provided below to better address Applicant’s concerns.  

With respect to Applicant’s argument that:
“A.	The cited portions of the references do not teach “generating real-time regulatory compliance alerts” as claimed”

Examiner is not persuaded and contends that the applied Frank and Kemp references continue to read on Applicant’s claimed limitations.  Applicant makes reference to language such as, “generating real-time regulatory compliance alerts” found within the preamble of Applicant’s claimed limitations, which has been given little patentable weight in regards to “real-time”.  In regards to the actual claimed limitation of, “in response to determining that the activity of the employee comprises conduct in violation of the rule: issuing a compliance alert identifying the conduct in violation of the rule” and the “real-time” aspect of “generating...regulatory compliance alerts”, paragraph [0063] of the primary Frank reference had been cited, which recites that the “compliance management system” may send notification to such an entity” {i.e. governmental agency} in the event that “...a governmental agency or regulatory body needs to be notified of the incident”.  As stated within the cited paragraph, “The compliance management system sends the appropriate forms and records the incident as indicated in blocks 840 and 850, respectively. Updates may be continually received as illustrated in block 860. A determination is periodically made by wither the user or the compliance management system whether the incident is resolved or compliance to the violated regulation has been restored. If not, the user is then guided by the system through the required steps to resolve the incident.”, thus, guiding the user through a string of notifications/instructions/directives in real-time in order to resolve a compliance incident once an initial notification is sent notifying an entity of the incident that has occurred.  

With respect to Applicant’s argument that:
“B. 	The cited portions of the references do not teach “determining that the activity of the employee comprises conduct in violation of a rule of the one or more rules within the regulatory data set using qualitative-based
predictive analytics” as claimed”

Examiner is not persuaded.  Paragraph [0057] teaches of the compliance management system receiving initial information about an “incident”, such as summary of non-compliance of regulations and the regulations involved, where an “incident” is described within earlier text of paragraph [0021] as “any alleged or actual violation of a regulation that would make an organization out of compliance with that regulation, standard, procedure, or best practice or rule”.  As stated within paragraph cited [0063], a determination is made as to which governmental agency or regulatory body needs to be notified of the incident, and sending a notification to such entity, such as appropriate internal/external personnel, thus, determining that an incident is in violation of one or more regulations/standards and notifying the appropriate personnel, further reading on Applicant’s claimed limitation.

With respect to Applicant’s argument that:
“C. 	The cited portions of the references do not teach “monitoring activity, of the employee, associated with a computer system of the employee wherein the monitored activity includes one or more of the employee’s (i) outgoing email, (ii) chat messages, (iii) keystrokes, (iv) mouse clicks, and (v) transcribed voice-conversations,” as claimed”

Examiner is not persuaded and maintains that the Kemp reference has been utilized as an enhancement to the teachings of the primary Frank reference and provides, at least within Table 63, a method for Quality and Performance Quality Management that evaluates interactions between customers and retail employees, and ensures documented best practices and processes are followed.   Column 101 through column 103 of Kemp provides teachings for a “high performance capability assessment (HPCA) model” to accelerate the discovery of process and performance gaps within business operations {i.e. col. 1, lines 60-67}.  Earlier text of Column 4, lines 31-46 describes a “high performance capability assessment (HPCA) model” for establishing a multidimensional utility industry performance reference set that includes multiple key assessment performance levels that establish a scale of increasing effectiveness/mastery in delivery of each capability. Tables 60, 63 & 65 corresponding to columns 101 through 107 provide an explanation of capabilities and key assessment areas and performance criteria for each capability in a respective platform. Examiner contends that Tables 58, 60, 63 & 65 teach of utilizing quality management of a workforce of employees/Staff for the assessment of employee/staff activities using assessment tools such as a “HPCA” model.  Table 63 describes the ability of Supervisors to listen in on live calls, and reviewing agent behavior for the assessment of performance, considered equivalent to the conditional limitation of one or more of monitoring of at least “transcribed voice-conversations” or “chat messages” claimed by Applicant.  Table 60 describes a capability in which Supervisors have a view of agent arrival, departure, and working times, and Supervisors also have the capability to view agent performance statistics using a real-time adherence tool. A “Staff forecasting and scheduling tool” is utilized to integrate all media types into work consideration from calls, email, chat, and fax.  


Conclusion
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.	
	***Thompson et al (USPG Pub No. 20050071185A1) teaches regulatory compliance evaluation system and method.	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								10/21/2022